Exhibit 10.2

 

STOCK PLEDGE AND SECURITY AGREEMENT

 

STOCK PLEDGE AND SECURITY AGREEMENT dated as of July 25, 2011, made by the
Borrower referred to below (the “Pledgor”), in favor of Carpenter Fund
Management Company, LLC, in its capacity as administrative agent (in such
capacity, the “Administrative Agent”) on behalf of the Lenders referred to
below.

 

W I T N E S S E T H:

 

A.                                   Manhattan Bancorp, a California corporation
(“Borrower”), the lenders from time to time party thereto (each a “Lender” and
collectively the “Lenders”), and the Administrative Agent are parties to a
Credit Agreement, dated as of the date hereof (such agreement, as amended,
restated or otherwise modified from time to time, being hereinafter referred to
as the “Credit Agreement”), pursuant to which the Lenders have agreed to make
certain loans (collectively, the “Loans”) to the Borrower.

 

B.                                     It is a condition precedent to the making
of any Loans by the Lenders pursuant to the Credit Agreement that the Pledgor
shall have executed and delivered to the Administrative Agent a stock pledge and
security agreement providing for the pledge to the Administrative Agent, for the
benefit of the Lenders, and the grant to the Administrative Agent, for the
benefit of the Lenders, of a security interest in and Lien on the outstanding
shares of Capital Stock (as defined in the Credit Agreement) from time to time
owned by the Pledgor of the Bank of Manhattan, N.A., a national banking
association (the “Pledged Issuer”).

 

C.                                     Pledgor has determined that the
execution, delivery and performance of this Agreement directly benefit, and are
in the best interest of the Pledgor.

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Lenders to make and maintain the Loans pursuant to the
Credit Agreement, Pledgor hereby agrees with the Administrative Agent, for the
benefit of the Lenders, as follows:

 

SECTION 1.                                                                               
Definitions.  Reference is hereby made to the Credit Agreement for a statement
of the terms thereof.  All terms used in this Agreement which are defined in the
Credit Agreement or in Article 8 or Article 9 of the Uniform Commercial Code
(the “UCC”) in effect from time to time in the State of California and which are
not otherwise defined herein shall have the same meanings herein as set forth
therein; provided, that terms used herein which are defined in the UCC as in
effect in the State of California on the date hereof shall continue to have the
same meaning notwithstanding any replacement or amendment of such statute except
as the Administrative Agent may otherwise determine.

 

SECTION 2.                                                                               
Pledge and Grant of Security Interest.  As collateral security for all of the
Obligations (as defined in Section 3 hereof), Pledgor hereby pledges and assigns
to the Administrative Agent, for the benefit of the Lenders, a continuing
security interest in and Lien on the Pledgor’s right, title and interest in and
to the following (the “Pledged Collateral”):

 

(a)                                                                                                         
the shares of Capital Stock or other equity interests described in Schedule I
hereto (the “Pledged Shares”), whether or not evidenced or represented by any
stock

 

1

--------------------------------------------------------------------------------


 

certificate, certificated security or other instrument, issued by the Pledged
Issuer, the certificates representing the Pledged Shares, all options and other
rights, contractual or otherwise, in respect thereof and all dividends,
distributions, cash, instruments, investment property and other property
(including but not limited to, any stock dividend and any distribution in
connection with a stock split) from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Shares;

 

(b)                                                                                                        
all additional shares of Capital Stock or other equity interests from time to
time acquired by Pledgor, of the Pledged Issuer, the certificates representing
such additional shares, all options and other rights, contractual or otherwise,
in respect thereof and all dividends, distributions, cash, instruments,
investment property and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
additional shares, interests or equity; and

 

(c)                                                                                                         
all proceeds (including proceeds of proceeds) of any and all of the foregoing;

 

in each case, whether now owned or hereafter acquired by the Pledgor and
howsoever its interest therein may arise or appear (whether by ownership,
security interest, Lien, claim or otherwise).

 

SECTION 3.                                                                               
Security for Obligations. The security interest created hereby in the Pledged
Collateral constitutes continuing collateral security for all of the following
obligations, whether now existing or hereafter incurred (the “Obligations”):

 

(a)                                                                                                         
the prompt payment by the Pledgor, as and when due and payable (by scheduled
maturity, required prepayment, acceleration, demand or otherwise), of all
amounts from time to time owing by the Pledgor to the Administrative Agent or
the Lenders in respect of the Credit Agreement and all other Loan Documents,
including, without limitation, (i) principal of and interest on the Loans
(including, without limitation, all interest that accrues after the commencement
of any Insolvency Proceeding of the Pledgor whether or not the payment of such
interest is unenforceable or is not allowable due to the existence of such
Insolvency Proceeding), and (ii) all fees, commissions, expense reimbursements,
indemnifications and all other amounts due or to become due under the Credit
Agreement and any other Loan Document; and

 

(b)                                                                                                        
the due performance and observance by the Pledgor of all of its other
obligations from time to time existing in respect of the Credit Agreement and
all other Loan Documents.

 

SECTION 4.                                                                               
Delivery of the Pledged Collateral.

 

(a)                                                                                                         
(i)  All certificates currently representing the Pledged Shares shall be
delivered to the Administrative Agent on or prior to the execution and delivery
of this Agreement.  All other certificates and instruments constituting Pledged
Collateral from time to time required to be pledged to the Administrative Agent
pursuant to the terms hereof (the “Additional Collateral”) shall be delivered to
the Administrative Agent promptly upon receipt thereof by or on behalf of the
Pledgor.  All such certificates and instruments shall be held by or on behalf of
the Administrative Agent pursuant hereto and shall be delivered in suitable form
for transfer by delivery, or shall be accompanied by duly executed instruments
of transfer or

 

2

--------------------------------------------------------------------------------


 

assignment or undated stock powers executed in blank, all in form and substance
satisfactory to the Administrative Agent.  If any Pledged Collateral consists of
uncertificated securities, unless the immediately following sentence is
applicable thereto, the Pledgor shall cause the Administrative Agent (or its
custodian, nominee or other designee) to become the registered holder thereof,
or cause each issuer of such securities to agree that it will comply with
instructions originated by the Administrative Agent with respect to such
securities without further consent by the Pledgor.  If any Pledged Collateral
consists of security entitlements, the Pledgor shall transfer such security
entitlements to the Administrative Agent (or its custodian, nominee or other
designee) or cause the applicable securities intermediary to agree that it will
comply with entitlement orders by the Administrative Agent without further
consent by the Pledgor.

 

(i)                                                                                                                                    
Within five (5) days of the receipt by the Pledgor of any Additional Collateral,
a Pledge Amendment, duly executed by the Pledgor, in substantially the form of
Annex I hereto (a “Pledge Amendment”), shall be delivered to the Administrative
Agent in respect of the Additional Collateral to be pledged pursuant to this
Agreement and the Credit Agreement.  The Pledge Amendment shall from and after
delivery thereof constitute part of Schedule I hereto.  Pledgor hereby
authorizes the Administrative Agent to attach each Pledge Amendment to this
Agreement and agrees that all certificates or instruments listed on any Pledge
Amendment delivered to the Administrative Agent shall for all purposes hereunder
constitute Pledged Collateral and Pledgor shall be deemed upon delivery thereof
to have made the representations and warranties set forth in Section 5 with
respect to such Additional Collateral.

 

(b)                                                                                                        
If the Pledgor shall receive, by virtue of the Pledgor’s being or having been an
owner of any Pledged Collateral, any (i) stock certificate (including, without
limitation, any certificate representing a stock dividend or distribution in
connection with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares, stock split, spin-off or
split-off), promissory note or other instrument, (ii) option or right, whether
as an addition to, substitution for, or in exchange for, any Pledged Collateral,
or otherwise, (iii) dividends payable in cash (except such dividends permitted
to be retained by the Pledgor pursuant to Section 7 hereof) or in securities or
other property or (iv) dividends or other distributions in connection with a
partial or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid-in surplus, the Pledgor shall receive such
stock certificate, promissory note, instrument, option, right, payment or
distribution in trust for the benefit of the Administrative Agent, shall
segregate it from the Pledgor’s other property and shall deliver it forthwith to
the Administrative Agent, in the exact form received, with any necessary
endorsement and/or appropriate stock powers duly executed in blank, to be held
by the Administrative Agent as Pledged Collateral and as further collateral
security for the Obligations.

 

SECTION 5.                                                                               
Representations and Warranties.  The Pledgor represents and warrants as follows:

 

(a)                                                                                                         
Pledgor (i) is a corporation, limited liability company or limited partnership
duly organized, validly existing and in good standing under the laws of the
state or jurisdiction of its organization, and (ii) has all requisite power and
authority to execute, deliver and perform this Agreement.

 

3

--------------------------------------------------------------------------------


 

(b)                                                                                                        
The execution, delivery and performance by the Pledgor of this Agreement
(i) have been duly authorized by all necessary action, (ii) do not and will not
contravene its charter or bylaws, its limited liability company or operating
agreement or its certificate of partnership or partnership agreement, as
applicable, or any applicable law or any contractual restriction binding on or
affecting it or any of its properties, and (iii) do not and will not result in
or require the creation of any Lien upon or with respect to any of its
properties other than pursuant to this Agreement.

 

(c)                                                                                                         
The Pledged Shares constitute 100% of the issued shares of Capital Stock of the
Pledged Issuer as of the date hereof.  All other shares of stock constituting
Pledged Collateral will be duly authorized and validly issued, fully paid and
nonassessable.

 

(d)                                                                                                        
The Pledgor is and will be at all times the legal and beneficial owner of its
Pledged Collateral free and clear of all Liens, except for the Lien created by
this Agreement.

 

(e)                                                                                                         
The exercise by the Administrative Agent of any of its rights and remedies in
accordance with the terms of this Agreement will not contravene any law or any
contractual restriction binding on or affecting the Pledgor or any of the
properties of the Pledgor and will not result in or require the creation of any
Lien upon or with respect to any of the properties of the Pledgor other than
pursuant to this Agreement or the other Loan Documents.

 

(f)                                                                                                           
No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority is required to be obtained or made by the
Pledgor for (i) the due execution, delivery and performance by the Pledgor of
this Agreement, (ii) the grant by the Pledgor, or the perfection, of the Lien
created hereby in the Pledged Collateral or (iii) the exercise by the
Administrative Agent of any of its rights and remedies hereunder, except as may
be required in connection with any sale of any Pledged Collateral by laws
affecting the offering and sale of securities generally or laws restricting or
requiring prior banking agency approval for the acquisition of shares of a bank.

 

(g)                                                                                                        
This Agreement creates a valid Lien in favor of the Administrative Agent in the
Pledged Collateral as security for the Obligations.  The Administrative Agent’s
having possession of the certificates representing the Pledged Shares and all
other certificates, instruments and cash constituting Pledged Collateral from
time to time results in the perfection of such Lien.  Such Lien is, or in the
case of Pledged Collateral in which the Pledgor obtains rights after the date
hereof, will be, a perfected, first priority Lien.  All action necessary or
desirable to perfect and protect such Lien has been duly taken, except for the
Administrative Agent’s having possession of certificates, instruments and cash
constituting Pledged Collateral after the date hereof.

 

SECTION 6.                                                                               
Covenants as to the Pledged Collateral.  So long as any Obligation shall remain
outstanding, the Pledgor shall, unless the Administrative Agent shall otherwise
consent in writing:

 

(a)                                                                                                         
keep adequate records concerning the Pledged Collateral and permit the
Administrative Agent or any agents, designees or representatives thereof at any
time or from

 

4

--------------------------------------------------------------------------------


 

time to time to examine and make copies of and abstracts from such records
pursuant to the terms of the Credit Agreement;

 

(b)                                                                                                        
at the Pledgor’s expense, promptly deliver to the Administrative Agent a copy of
each notice or other communication received by it in respect of the Pledged
Collateral;

 

(c)                                                                                                         
at the Pledgor’s expense, defend the Administrative Agent’s right, title and
security interest in and to the Pledged Collateral against the claims of any
Person;

 

(d)                                                                                                        
at the Pledgor’s expense, at any time and from time to time, promptly execute
and deliver all further instruments and documents and take all further action
that may be necessary or desirable or that the Administrative Agent may
reasonably request in order to (i) perfect and protect, or maintain the
perfection of, the security interest and Lien created hereby, (ii) enable the
Administrative Agent to exercise and enforce its rights and remedies hereunder
in respect of the Pledged Collateral or (iii) otherwise effect the purposes of
this Agreement, including, without limitation, delivering to the Administrative
Agent, after the occurrence and during the continuation of an Event of Default,
irrevocable proxies in respect of the Pledged Collateral;

 

(e)                                                                                                         
not sell, assign (by operation of law or otherwise), exchange or otherwise
dispose of any Pledged Collateral or any interest therein;

 

(f)                                                                                                           
not create or suffer to exist any Lien upon or with respect to any Pledged
Collateral, except for the Lien created hereby;

 

(g)                                                                                                        
not make or consent to any amendment or other modification or waiver with
respect to any Pledged Collateral or enter into any agreement or permit to exist
any restriction with respect to any Pledged Collateral;

 

(h)                                                                                                        
not permit the issuance of (i) any additional shares of any class of Capital
Stock of the Pledged Issuer, (ii) any securities convertible voluntarily by the
holder thereof or automatically upon the occurrence or non-occurrence of any
event or condition into, or exchangeable for, any such shares of Capital Stock
or (iii) any warrants, options, contracts or other commitments entitling any
Person to purchase or otherwise acquire any such shares of Capital Stock; and

 

(i)                                                                                                            
not take or fail to take any action which would in any manner impair the value
or enforceability of the Administrative Agent’s security interest in and Lien on
any Pledged Collateral.

 

SECTION 7.                                                                               
Voting Rights, Dividends, Etc. in Respect of the Pledged Collateral.

 

(a)                                                                                                         
So long as no Event of Default shall have occurred and be continuing:

 

(i)                                                                                                                                    
the Pledgor may exercise any and all voting and other consensual rights
pertaining to any Pledged Collateral for any purpose not inconsistent with the
terms of this Agreement, the Credit Agreement or the other Loan Documents;

 

5

--------------------------------------------------------------------------------


 

(ii)                                                                                                                                 
the Pledgor may receive and retain any and all dividends, interest payments or
other distributions paid in respect of the Pledged Collateral to the extent
permitted by the Credit Agreement; provided, however, that any and all
(A) dividends and interest paid or payable other than in cash in respect of, and
instruments and other property received, receivable or otherwise distributed in
respect of or in exchange for, any Pledged Collateral, (B) dividends and other
distributions paid or payable in cash in respect of any Pledged Collateral in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in surplus, and (C) cash
paid, payable or otherwise distributed in redemption of, or in exchange for, any
Pledged Collateral, together with any dividend, interest payment or other
distribution which at the time of such dividend, interest payment or other
distribution was not permitted by the Credit Agreement, shall be, and shall
forthwith be delivered to the Administrative Agent to hold as, Pledged
Collateral and shall, if received by the Pledgor, be received in trust for the
benefit of the Administrative Agent, shall be segregated from the other property
or funds of the Pledgor, and shall be forthwith delivered to the Administrative
Agent in the exact form received with any necessary endorsement and/or
appropriate stock powers duly executed in blank, to be held by the
Administrative Agent as Pledged Collateral and as further collateral security
for the Obligations; and

 

(iii)                                                                                                                              
the Administrative Agent will execute and deliver (or cause to be executed and
delivered) to the Pledgor all such proxies and other instruments as the Pledgor
may reasonably request for the purpose of enabling the Pledgor to exercise the
voting and other rights which it is entitled to exercise pursuant to
Section 7(a)(i) hereof and to receive the dividends, interest and/or other
distributions which it is authorized to receive and retain pursuant to
Section 7(a)(ii) hereof.

 

(b)                                                                                                        
Subject in all respects to compliance with the provisions of applicable law,
upon the occurrence and during the continuance of an Event of Default:

 

(i)                                                                                                                                    
all rights of the Pledgor to exercise the voting and other consensual rights
which it would otherwise be entitled to exercise pursuant to
Section 7(a)(i) hereof, and to receive the dividends and interest payments which
it would otherwise be authorized to receive and retain pursuant to
Section 7(a)(ii) hereof, shall cease, and all such rights shall thereupon become
vested in the Administrative Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights and to receive and hold as
Pledged Collateral such dividends and interest payments;

 

(ii)                                                                                                                                 
without limiting the generality of the foregoing, the Administrative Agent may
at its option exercise any and all rights of conversion, exchange, subscription
or any other rights, privileges or options pertaining to any of the Pledged
Collateral as if it were the absolute owner thereof, including, without
limitation, the right to exchange, in its discretion, any and all of the Pledged
Collateral upon the merger, consolidation, reorganization, recapitalization or
other adjustment of any Pledged Issuer, or upon the exercise by any Pledged
Issuer of any right, privilege or option pertaining to any Pledged Collateral,
and, in connection therewith, to deposit and deliver any and all of the Pledged
Collateral with any committee, depository, transfer agent, registrar or other
designated agent upon such terms and conditions as it may determine; and

 

6

--------------------------------------------------------------------------------


 

(iii)                                                                                                                              
all dividends, distributions, interest and other payments which are received by
the Pledgor contrary to the provisions of Section 7(b)(i) hereof shall be
received in trust for the benefit of the Administrative Agent, shall be
segregated from other funds of the Pledgor, and shall be forthwith paid over to
the Administrative Agent as Pledged Collateral in the exact form received with
any necessary endorsement and/or appropriate stock powers duly executed in
blank, to be held by the Administrative Agent as Pledged Collateral and as
further collateral security for the Obligations.

 

SECTION 8.                                                                               
Additional Provisions Concerning the Pledged Collateral.

 

(a)                                                                                                         
To the maximum extent permitted by applicable law, the Pledgor (i) authorizes
the Administrative Agent during the continuance of an Event of Default to
execute any such agreements, instruments or other documents in the Pledgor’s
name and to file such agreements, instruments or other documents in the
Pledgor’s name in any appropriate filing office, (ii) authorizes the
Administrative Agent to file any financing statements required hereunder or
under any other Loan Document, and any continuation statements or amendments
with respect thereto, in any appropriate filing office without the signature of
the Pledgor, and (iii) ratifies the filing of any financing statement, and any
continuation statement or amendment with respect thereto, filed without the
signature of the Pledgor prior to the date hereof.  A photocopy or other
reproduction of this Agreement or any financing statement covering the Pledged
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.

 

(b)                                                                                                        
The Pledgor hereby irrevocably appoints the Administrative Agent as the
Pledgor’s attorney-in-fact and proxy, with full authority in the place and stead
of the Pledgor and in the name of the Pledgor or otherwise, from time to time in
the Administrative Agent’s discretion, to take any action and to execute any
instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes of this Agreement (subject to the rights of the Pledgor
under Section 7(a) hereof), including, without limitation, to receive, endorse
and collect all instruments made payable to the Pledgor representing any
dividend, interest payment or other distribution in respect of any Pledged
Collateral and to give full discharge for the same.  This power is coupled with
an interest and is irrevocable until all of the Obligations are paid in full and
all of the Commitments are terminated.

 

(c)                                                                                                         
If the Pledgor fails to perform any agreement or obligation contained herein,
the Administrative Agent itself may perform, or cause performance of, such
agreement or obligation, and the expenses of the Administrative Agent incurred
in connection therewith shall be payable by the Pledgor pursuant to Section 10
hereof and shall be secured by the Pledged Collateral.

 

(d)                                                                                                        
The powers conferred on the Administrative Agent hereunder are solely to protect
its interest in the Pledged Collateral and shall not impose any duty upon it to
exercise any such powers.  Except for the safe custody of any Pledged Collateral
in its possession and the accounting for monies actually received by it
hereunder, the Administrative Agent shall have no duty as to any Pledged
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Pledged Collateral and shall
be relieved of all responsibility for the Pledged Collateral upon surrendering
it or

 

7

--------------------------------------------------------------------------------


 

tendering surrender of it to the Pledgor.  The Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Pledged Collateral in its possession if the Pledged Collateral is accorded
treatment substantially equal to that which the Administrative Agent accords its
own property, it being understood that the Administrative Agent shall not have
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Pledged Collateral, whether or not the Administrative Agent has or is deemed to
have knowledge of such matters or (ii) taking any necessary steps to preserve
rights against any parties with respect to any Pledged Collateral.

 

(e)                                                                                                         
Subject in all respects to compliance with the provisions of applicable law, the
Administrative Agent may in its discretion at any time after the occurrence and
during the continuation of an Event of Default (i) without notice to the
Pledgor, transfer or register in the name of the Administrative Agent or any of
its nominees any or all of the Pledged Collateral, subject only to the revocable
rights of the Pledgor under Section 7(a) hereof and (ii) exchange certificates
or instruments constituting Pledged Collateral for certificates or instruments
of smaller or larger denominations.

 

SECTION 9.                                                                               
Remedies Upon Default.  Subject in all respects to compliance with the
provisions of applicable law, if any Event of Default shall have occurred and be
continuing:

 

(a)                                                                                                         
The Administrative Agent may exercise in respect of the Pledged Collateral, in
addition to any other rights and remedies provided for herein or otherwise
available to it, all of the rights and remedies of a secured party on default
under the UCC then in effect in the State of California; and without limiting
the generality of the foregoing and without notice except as specified below,
sell the Pledged Collateral or any part thereof in one or more parcels at public
or private sale, at any exchange or broker’s board or elsewhere, at such price
or prices and on such other terms as the Administrative Agent may deem
commercially reasonable.  The Pledgor agrees that, to the extent notice of sale
shall be required by law, at least ten (10) days’ notice to the Pledgor of the
time and place of any public sale of Pledged Collateral owned by the Pledgor or
the time after which any private sale is to be made shall constitute reasonable
notification.  The Administrative Agent shall not be obligated to make any sale
of Pledged Collateral regardless of whether or not notice of sale has been
given.  The Administrative Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.

 

(b)                                                                                                        
In the event that the Administrative Agent determines to exercise its right to
sell all or any part of the Pledged Collateral pursuant to Section 9(a) hereof,
the Pledgor will, at the Pledgor’s expense and upon request by the
Administrative Agent:  (i) execute and deliver, and cause each issuer of such
Pledged Collateral and the directors and officers thereof to execute and
deliver, all such instruments and documents, and do or cause to be done all such
other acts and things, as may be necessary or, in the opinion of the
Administrative Agent, advisable to register such Pledged Collateral under the
provisions of the Securities Act of 1933, as amended (the “Securities Act”), and
to cause the registration statement relating thereto to become effective and to
remain effective for such period as prospectuses are required by law to be
furnished, and to

 

8

--------------------------------------------------------------------------------


 

make all amendments and supplements thereto and to the related prospectus which,
in the opinion of the Administrative Agent, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Office of the Comptroller of the Currency and Securities and
Exchange Commission applicable thereto, (ii) cause each issuer of such Pledged
Collateral to qualify such Pledged Collateral under the state securities or
“Blue Sky” laws of each jurisdiction, and to obtain all necessary governmental
approvals for the sale of the Pledged Collateral, as requested by the
Administrative Agent, (iii) cause the Pledged Issuer to make available to its
securityholders, as soon as practicable, an earnings statement which will
satisfy the provisions of Section 11(a) of the Securities Act, and (iv) do or
cause to be done all such other acts and things as may be necessary to make such
sale of such Pledged Collateral valid and binding and in compliance with
applicable law.  The Pledgor acknowledges the impossibility of ascertaining the
amount of damages which would be suffered by the Administrative Agent by reason
of the failure by the Pledgor to perform any of the covenants contained in this
Section 9(b) and, consequently, agrees that, if the Pledgor fails to perform any
of such covenants, it shall pay, as liquidated damages and not as a penalty, an
amount equal to the value of the Pledged Collateral on the date the
Administrative Agent demands compliance with this Section 9(b); provided,
however, that the payment of such amount shall not release the Pledgor from any
of its obligations under the Credit Agreement or any of the other Loan
Documents.

 

(c)                                                                                                         
Notwithstanding the provisions of Section 9(b) hereof, the Pledgor recognizes
that the Administrative Agent may deem it impracticable to effect a public sale
of all or any part of the Pledged Shares or any other securities constituting
Pledged Collateral and that the Administrative Agent may, therefore, determine
to make one or more private sales of any such securities to a restricted group
of purchasers who will be obligated to agree, among other things, to acquire
such securities for their own account, for investment and not with a view to the
distribution or resale thereof.  The Pledgor acknowledges that any such private
sale may be at prices and on terms less favorable to the seller than the prices
and other terms which might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sales shall be deemed to
have been made in a commercially reasonable manner and that the Administrative
Agent shall have no obligation to delay the sale of any such securities for the
period of time necessary to permit the issuer of such securities to register
such securities for public sale under the Securities Act.  The Pledgor further
acknowledges and agrees that any offer to sell such securities which has been
(i) publicly advertised on a bona fide basis in a newspaper or other publication
of general circulation in the financial community of Los Angeles, California (to
the extent that such an offer may be so advertised without prior registration
under the Securities Act) or (ii) made privately in the manner described above
to not less than fifteen bona fide offerees shall be deemed to involve a “public
disposition” for the purposes of Section 9-610(c) of the UCC (or any successor
or similar, applicable statutory provision) as then in effect in the State of
California, notwithstanding that such sale may not constitute a “public
offering” under the Securities Act, and that the Administrative Agent may, in
such event, bid for the purchase of such securities.

 

(d)                                                                                                        
Any cash held by the Administrative Agent as Pledged Collateral and all cash
proceeds received by the Administrative Agent in respect of any sale of,
collection from, or other realization upon, all or any part of the Pledged
Collateral may, in the discretion of the Administrative Agent, be held by the
Administrative Agent as collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to the Administrative Agent

 

9

--------------------------------------------------------------------------------


 

pursuant to Section 10 hereof) in whole or in part by the Administrative Agent
against, all or any part of the Obligations in such order as the Administrative
Agent shall elect consistent with the provisions of the Credit Agreement.  Any
surplus of such cash or cash proceeds held by the Administrative Agent and
remaining after payment in full of all of the Obligations after all Commitments
have been terminated shall be paid over to the Pledgor or to such Person as may
be lawfully entitled to receive such surplus.

 

(e)                                                                                                         
In the event that the proceeds of any such sale, collection or realization are
insufficient to pay all amounts to which the Administrative Agent is legally
entitled, the Pledgor shall be liable for the deficiency, together with interest
thereon at the highest rate specified in the Credit Agreement for interest on
overdue principal thereof or such other rate as shall be fixed by applicable
law, together with the costs of collection and the reasonable fees, costs and
expenses of any attorneys employed by the Administrative Agent to collect such
deficiency.

 

SECTION 10.                                                                         
Indemnity and Expenses.

 

(a)                                                                                                         
The Pledgor agrees to indemnify and hold harmless the Administrative Agent and
the Lenders (and all of their respective officers, directors, employees,
attorneys, consultants and agents) from and against any and all claims, damages,
losses, liabilities obligations, penalties, costs and expenses (including,
without limitation, legal fees and disbursements of counsel) to the extent that
they arise out of or otherwise result from this Agreement (including, without
limitation, enforcement of this Agreement), except, as to any such indemnified
Person, claims, losses or liabilities resulting solely and directly from such
Person’s gross negligence or willful misconduct as determined by a final
judgment of a court of competent jurisdiction.

 

(b)                                                                                                        
The Pledgor agrees to pay to the Administrative Agent upon demand the amount of
any and all costs and expenses, including the reasonable fees and disbursements
of the Administrative Agent’s counsel and of any experts and agents, which the
Administrative Agent may incur in connection with (i) the preparation,
negotiation, execution, delivery, recordation, administration, amendment, waiver
or other modification or termination of this Agreement, (ii) the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, any Pledged Collateral, (iii) the exercise or enforcement of
any of the rights of the Administrative Agent hereunder, or (iv) the failure by
the Pledgor to perform or observe any of the provisions hereof.

 

10

--------------------------------------------------------------------------------


 

SECTION 11.                                                                         
Notices, Etc.  All notices and other communications provided for hereunder shall
be in writing and shall be mailed (by certified mail, postage prepaid and return
receipt requested), telecopied or delivered, if to the Pledgor, to the Pledgor
at the address specified in the Credit Agreement; if to the Administrative
Agent, to it at the address specified in the Credit Agreement; or as to either
such Person at such other address as shall be designated by such Person in a
written notice to such other Person complying as to delivery with the terms of
this Section 11.  All such notices and other communications shall be effective
(i) if mailed, when received or three (3) days after deposited in the mails,
whichever occurs first, (ii) if telecopied, when transmitted and confirmation
received, or (iii) if delivered, upon delivery.

 

SECTION 12.                                                                         
Security Interest Absolute.  All rights of the Administrative Agent and the
Lenders, all Liens and all obligations of the Pledgor hereunder shall be
absolute and unconditional irrespective of:  (i) any lack of validity or
enforceability of the Credit Agreement or any other agreement or instrument
relating thereto, (ii) any change in the time, manner or place of payment of, or
in any other term in respect of, all or any of the Obligations, or any other
amendment or waiver of or consent to any departure from the Credit Agreement or
any other Loan Document, (iii) any exchange or release of, or non-perfection of
any Lien on any Collateral, or any release or amendment or waiver of, or consent
to departure from, any guaranty for all or any of the Obligations, or (iv) any
other circumstance which might otherwise constitute a defense available to, or a
discharge of the Pledgor in respect of the Obligations.  All authorizations and
agencies contained herein with respect to any of the Pledged Collateral are
irrevocable and powers coupled with an interest.

 

SECTION 13.                                                                         
Miscellaneous.

 

(a)                                                                                                         
No amendment of any provision of this Agreement shall be effective unless it is
in writing and signed by the Administrative Agent, and no waiver of any
provision of this Agreement, and no consent to any departure by the Pledgor
therefrom, shall be effective unless it is in writing and signed by the
Administrative Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

 

(b)                                                                                                        
No failure on the part of the Administrative Agent or the Lenders to exercise,
and no delay in exercising, any right hereunder or under any Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right.  The rights and remedies of the Administrative Agent and the Lender
provided herein and in the Loan Documents are cumulative and are in addition to,
and not exclusive of, any other rights or remedies provided by law.  The rights
of the Administrative Agent and the Lenders under the applicable Loan Document
against any party thereto are not conditional or contingent on any attempt by
the Administrative Agent or the Lenders to exercise any of their rights under
any other document against such party or against any other Person.

 

(c)                                                                                                         
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

11

--------------------------------------------------------------------------------


 

(d)                                                                                                        
This Agreement shall create a continuing security interest in and Lien on the
Pledged Collateral and shall (i) remain in full force and effect until the
payment in full or release of the Obligations after the termination of all of
the Commitments and (ii) be binding on the Pledgor and, by its acceptance
hereof, the Administrative Agent, and its respective successors and assigns, and
shall inure, together with all rights and remedies of the Administrative Agent
and the Lenders hereunder, to the benefit of the Administrative Agent and the
Lenders and their respective successors, transferees and assigns.  Without
limiting the generality of clause (ii) of the immediately preceding sentence,
the Administrative Agent and the Lenders may assign or otherwise transfer their
respective rights and obligations under this Agreement and any other Loan
Document to any other Person, and such other Person shall thereupon become
vested with all of the benefits in respect thereof granted to the Administrative
Agent and the Lenders herein or otherwise.  Upon any such assignment or
transfer, all references in this Agreement to the Administrative Agent or any
such Lender shall mean the assignee of the Administrative Agent or such Lender. 
None of the rights or obligations of the Pledgor hereunder may be assigned or
otherwise transferred without the prior written consent of the Administrative
Agent, and any such assignment or transfer shall be null and void.

 

(e)                                                                                                         
Upon the satisfaction in full of the Obligations after the termination of all of
the Commitments (i) this Agreement and the security interest and Lien created
hereby shall terminate and all rights to the Pledged Collateral shall revert to
the Pledgor and (ii) the Administrative Agent will, upon the Pledgor’s request
and at the Pledgor’s expense, (A) return to the Pledgor such of the Pledged
Collateral as shall not have been sold or otherwise disposed of or applied
pursuant to the terms hereof and (B) execute and deliver to the Pledgor, without
recourse, representation or warranty, such documents as the Pledgor shall
reasonably request to evidence such termination.

 

(f)                                                                                                           
This Agreement shall be governed by and construed in accordance with the law of
the State of California, except as required by mandatory provisions of law and
except to the extent that the validity and perfection or the perfection and the
effect of perfection or non-perfection of the security interest and Lien created
hereby, or remedies hereunder, in respect of any particular Pledged Collateral
are governed by the law of a jurisdiction other than the State of California.

 

(g)                                                                                                        
This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which shall be deemed
an original, but all such counterparts shall constitute one and the same
agreement.

 

[rest of page intentionally left blank; signature page follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

 

 

PLEDGOR:

 

 

 

MANHATTAN BANCORP,

 

a California corporation

 

 

 

 

 

By:

/s/ Brian E. Côté

 

 

Name:

Brian E. Côté

 

 

Title:

EVP/CFO

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

TO

 

STOCK PLEDGE AND SECURITY AGREEMENT

 

Pledged Shares

 

Pledgor

 

Name of Issuer

 

Number of Shares
or Units

 

Class

 

Certificate Number

Manhattan Bancorp

 

Bank of Manhattan, NA

 

100

 

Common

 

1

 

--------------------------------------------------------------------------------


 

ANNEX I

 

TO

 

PLEDGE AND SECURITY AGREEMENT

 

PLEDGE AMENDMENT

 

This Pledge Amendment, dated                          , 20     , is delivered
pursuant to Section 4 of the Stock Pledge and Security Agreement referred to
below.  The undersigned hereby agrees that this Pledge Amendment may be attached
to the Stock Pledge and Security Agreement, dated                , 2011, by
Borrower and the other parties thereto in favor of Carpenter Fund Management
Company, LLC, as Administrative Agent as it may heretofore have been or
hereafter may be amended or otherwise modified or supplemented from time to time
and that the promissory notes or shares listed on this Pledge Amendment shall be
hereby pledged and assigned to the Administrative Agent and become part of the
Pledged Collateral referred to in such Stock Pledge and Security Agreement and
shall secure all of the Obligations referred to in such Stock Pledge and
Security Agreement.

 

Pledged Shares

 

Pledgor

 

Name of Issuer

 

Number
of Shares

 

Class

 

Certificate
Number(s)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[PLEDGOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------